DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/12/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6-7, 9-10, 15-19, and 24-26 are pending (claim set as filed on 12/12/2022).

Priority
	This application filed on 07/23/2019 has a provisional application no. 62/703,903 filed on 07/27/2018.

Withdrawal of Rejections
The response and amendments filed on 12/12/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the previous claim rejections over the references of Boyt, Gervasio, Gordon, and Olsen from the last office action have been withdrawn necessitated by Applicant’s amendments. However, a new ground of rejection is set forth below to address the newly reflected claimed features. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 9-10, 15-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable by Loy (US 2013/0259815 A1 - cited in the IDS filed on 09/10/2019) in view of Faryniarz (US 2007/0184017 A1 - newly cited).
Loy’s general disclosure relates to methods of lightening skin by applying certain aromatic compounds or botanical extracts containing such compounds to the skin (see abstract & ¶ [0001]). 
Loy teaches certain aromatic compounds and botanical extracts containing such compounds, including plants of the genus Acronychia, may be used on skin to provide significant skin lightening or a combination of skin lightening with photo-protectivity, low cytotoxicity, and/or other consumer-desirable properties for use on skin (see ¶ [0005]-[0006]). Loy discloses that lightening skin in need of skin lightening treatment refers generally to skin conditions that includes, e.g., age spots, increasing skin radiance, acne marks (see ¶ [0013]-[0014]). The methods comprise applying a skin lightening effective amount of compound of Formula I to the skin, preferably a safe and effective amount (see ¶ [0018], [0027], [0035]). Loy teaches the compounds of Formula I may be derived from any of a variety of natural sources, such as via extraction from botanicals, or may be synthesized using known synthetic methods. In certain more preferred embodiments, the compound of Formula I is extracted from Acronychia acidula (see ¶ [0028]). Any of a variety of extracts of Acronychia may be used for embodiments wherein the method comprises applying such an extract. The extract may be obtained from any part of the plant such as the fruit, the seed, the bark, the leaf, the flower, the roots and the wood. In certain preferred embodiments, the extract is obtained from the fruit of the plant (see ¶ [0030]-[0032], Example 1). 
Regarding claims 6, 15, and 24, Loy teaches in certain preferred embodiments, the methods comprise applying from greater than zero to about 20% compound of Formula I to the skin in need (see ¶ [0027], [0054]).
Regarding claims 7, 16, and 25, Loy teaches any suitable carrier may be used in the compositions, for a skin care composition, the carrier is a cosmetically-acceptable carrier (see ¶ [0037]-[0038]).
Regarding claims 9, 18, and 26, Loy teaches the compounds of Formula I as acid or as alkylester form are selected from the group consisting of 3-(4-farnesyloxyphenyl)-propionic acid (see ¶ [0026], [0090]-[0091]). 
Regarding claim 17, claim interpretation: a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (i.e. since the prior art teaches the same elements as claimed, then the increase in hyaluronic acid in the skin should naturally be present) (MPEP 2111.04 (I)).
	However, Loy does not teach: wherein the sign of skin aging is diminished synthesis of collagen or elastin (claim 1’s last limitation); or improving skin barrier function and moisturization (claim 10’s limitation); or wherein the acne comprises blemishes, lesions, pimples, black/white heads (claim 19’s last limitation).
	Faryniarz’s general disclosure relates to topical compositions and methods for alleviating or eliminating age related skin conditions (see abstract & ¶ [0003]). 
Faryniarz discloses that “aging is a phenomenon which occurs in all living things. Unfortunately, with age comes a multitude of undesirable skin conditions which can adversely affect the appearance and health of skin. For example, as skin ages it becomes more susceptible to symptoms such as, inter alia, dryness, itchiness, thinning or thickening, wrinkles and/or fine lines, hyperpigmentation, telangietasias, and the like. Although there are known treatments for alleviating and curing age related skin conditions, known skin treatments are problematic in that results vary from patient to patient” (see ¶ [0005]). Faryniarz teaches treating “age related skin conditions” refers to skin manifestations caused by skin aging which can appear due to a number of factors such as, for example, decreased collagen, elastin, and other undesirable visible conditions including age spots and freckles (see ¶ [0028]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage, from the guidance of the cited references of Loy and Faryniarz, a method of treating signs of skin aging that includes diminished synthesis of collagen or elastin by applying a composition comprising Acronychia acidula. The MPEP at 2141 (III) states that:
III.    RATIONALES TO SUPPORT REJECTIONS UNDER 35 U.S.C. 103
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s non-obviousness.
To one of ordinary skill in the art, it is well-documented and commonly known that as we aged, the body starts producing less collagen and elastin fibers which results undesirable skin appearances. The disclosure of Loy is directed to botanical extracts for consumer-desirable properties for use on skin and further suggests various skin aging related conditions such as “age spots” (see Loy at ¶ [0005], [0013]). Faryniarz teaches treating “age related skin conditions” refers to skin manifestations caused by skin aging which can appear due to a number of factors such as, for example, decreased collagen, elastin, and other undesirable visible conditions including, for example, age spots (see Faryniarz ¶ [0028]). Accordingly, although Loy does not verbatim or explicitly mention the claim’s phrase of “signs of skin aging … wherein the sign of skin aging is diminished synthesis of collagen or elastin”, one of ordinary skill in the art would have readily understood that Loy’s targeted consumer population are individuals desiring improved skin appearances and reduce the signs of skin aging. 
	Furthermore, regarding claim 10’s limitation pertaining to “improved skin barrier function and moisturization”, the instant pre-grant specification at ¶ [0051] discloses that “as used herein, ‘skin in need of improved skin barrier function and moisturization’ means skin that is, but not limited to, lacking in moisture, lacking in sebum, cracked, dry, itchy, scaly, xerodermic, dehydrated, lacks suppleness, lacks radiance, dull, or lacks lipids”. The disclosure of Loy teaches the Acronychia acidula composition is intended for increasing skin radiance (see Loy at ¶ [0013]) and the Faryniarz teaches treating dryness, itchiness, and scaliness (see Faryniarz at ¶ [0028]). Therefore, the cited references would reasonably meet the claim’s limitation pertaining to improving skin barrier function and moisturization.
Furthermore, regarding claim 19’s limitation pertaining to wherein the acne comprises blemishes, lesions, pimples, or black/white heads, the reference of Loy teaches “compositions and methods for use on skin in need of skin lightening treatment selected from the group consisting of age spots, freckles, marks left after acne, and combinations of two or more thereof” (see Loy at ¶ [0014]). In other words, Loy is directed to healing or improving the appearance of the skin after acne and therefore, one of ordinary skill in the art would have readily envisage the claim limitation because such blemishes, lesions, pimples, or black/white heads are hallmark characteristics of acne. 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653